UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 6-K REPORT OF FOREIGN PRIVATE ISSUER Pursuant to Rule 13a-16 or 15d-16 of the Securities Exchange Act of 1934 April 30,2015 NOVO NORDISK A/S (Exact name of Registrant as specified in its charter) Novo Allé DK- 2880, Bagsvaerd Denmark (Address of principal executive offices) Indicate by check mark whether the registrant files or will file annual reports under cover of Form 20-F or Form 40-F Form 20-F [X] Form 40-F [] Indicate by check mark whether the registrant by furnishing the information contained in this Form is also thereby furnishing the information to the Commission pursuant to Rule 12g3-2(b) under the Securities Exchange Act of 1934. Yes [] No [X] If “Yes” is marked, indicate below the file number assigned to the registrant in connection with Rule 12g-32(b):82- Financial report for the period 1 January 2015 to 31 March 2015 30 April 2015 Novo Nordisk increased operating profit in Danish kroner by73% in the first quarter of 2015 to DKK 13.9 billion 17% local currency operating profit growth adjusted for the NNIT divestment Sales increased by 24% in Danish kroner and by 9% in local currencies to DKK 25.2 billion. ● Sales of Victoza® increased by 36% (18% in local currencies). ● Sales of Levemir® increased by 31% (13% in local currencies). ● Sales in North America increased by 34% (11% in local currencies). ● Sales in International Operations increased by 22% (12% in local currencies). ● Sales in Region China increased by 31% (11% in local currencies). Gross margin improved by 1.6 percentage points in Danish kroner to 84.6% driven by a positive currency impact. Operating profit increased by 73% in Danish kroner and by 47% in local currencies to DKK 13.9 billion. Adjusted for the DKK 2.4 billion non-recurring income related to the partial divestment of NNIT, operating profit in local currencies increased by 17%. Net profit increased by 53% to DKK 9.9 billion. Diluted earnings per share increased by 56% to DKK 3.79. Adjusted for the partial divestment of NNIT, net profit and diluted earnings per share increased by 22% and 24% respectively. In March, Novo Nordisk announced the decision to submit the prespecified interim analysis of DEVOTE, the cardiovascular outcomes trial for Tresiba®, to the US FDA. The submission was accepted for review by the FDA in April. Novo Nordisk reorganises its Executive Management, elevating the leaders of the commercial activities in the US, Europe and International Operations and of Product Supply to Executive Management. Kåre Schultz, president and COO, leaves Novo Nordisk. For 2015, sales growth measured in local currencies is now expected to be 7–9%, whereas operating profit growth measured in local currencies is expected to be around 17%. Lars Rebien Sørensen, CEO: “We are very pleased with the results during the first quarter of 2015. Victoza®and Levemir®continue to drive sales growth, and we have successfully passed several critical milestones for our portfolio of late-stage diabetes care projects.” Commenting on the changes in Executive Management, he adds: “Kåre Schultz has during his 26 years with us played a key role in making Novo Nordisk a successful global company. I wish him all the best in his future endeavours.” Novo Nordisk A/S Investor Relations Novo Allé 2880 Bagsværd Denmark Telephone: +45 4444 8888 www.novonordisk.com CVR No: 24 25 67 90 Company announcement No 31 / 2015 Financial report for the period 1 January 2015 to 31 March 2015 Page2of 29 ABOUT NOVO NORDISK Novo Nordisk is a global healthcare company with more than 90 years of innovation and leadership in diabetes care. This heritage has given us experience and capabilities that also enable us to help people defeat other serious chronic conditions: haemophilia, growth disorders and obesity. Headquartered in Denmark, Novo Nordisk employs approximately 39,000 people in 75 countries, and markets its products in more than 180 countries. Novo Nordisk's B shares are listed on Nasdaq Copenhagen (Novo-B). Its ADRs are listed on the New York Stock Exchange (NVO). For more information, visit novonordisk.com CONFERENCE CALL DETAILS On 30 April 2015 at 13.00 CEST, corresponding to 7.00 am EDT, a conference call will be held. Investors will be able to listen in via a link on novonordisk.com, which can be found under ‘Investors – IR material’. Presentation material for the conference call will be available approximately one hour before on the same page. WEBCAST DETAILS On 5 May 2015 at 13.00 CEST, corresponding to 7.00 am EDT, management will give a presentation to institutional investors and sell side-analysts in London. A webcast of the presentation can be followed via a link on novonordisk.com, which can be found under ‘Investors – IR material’. Presentation material for the conference call will be made available on the same page. FINANCIAL CALENDAR 6 August 2015 Financial statement for the first six months of 2015 29 October 2015 Financial statement for the first nine months of 2015 3 February 2016 Financial statement for 2015 CONTACTS FOR FURTHER INFORMATION Media: Katrine Sperling +45 30796718 krsp@novonordisk.com Ken Inchausti (US) +1 kiau@novonordisk.com Investors: Kasper Roseeuw Poulsen +45 3079 4303 krop@novonordisk.com Daniel Bohsen +45 3079 6376 dabo@novonordisk.com Melanie Raouzeos +45 3075 3479 mrz@novonordisk.com Frank Daniel Mersebach (US) +1 fdni@novonordisk.com Further information about Novo Nordisk is available on novonordisk.com. Financial report for the period 1 January 2015 to 31 March 2015 Page 3 of 29 LIST OF CONTENTS FINANCIAL PERFORMANCE 4 Consolidated financial statement for the first quarter of 2015 4 Sales development 5 Diabetes care, sales development 5 Biopharmaceuticals, sales development 9 Development in costs and operating profit 9 Net financials 10 Capital expenditure and free cash flow 10 OUTLOOK 11 RESEARCH & DEVELOPMENT UPDATE 13 Diabetes 13 Obesity 15 Haemophilia 15 SUSTAINABILITY UPDATE 15 EQUITY 16 CORPORATE GOVERNANCE 17 LEGAL MATTERS 18 MANAGEMENT STATEMENT 20 FINANCIAL INFORMATION 21 Appendix 1: Quarterly numbers in DKK 21 Appendix 2: Income statement and statement of comprehensive income 22 Appendix 3: Balance sheet 23 Appendix 4: Statement of cash flows 24 Appendix 5: Statement of changes in equity 25 Appendix 6: Regional sales split 26 Appendix 7: Key currency assumptions 27 Appendix 8: Quarterly numbers in USD (additional information) 28 Appendix 9: Divestment of NNIT A/S 29 Financial performance Outlook R&D Sustainability Equity Corporate Governance Legal Financial information Company announcement No 31 / 2015 Financial report for the period 1 January 2015 to 31 March 2015 Page4 of 29 FINANCIAL PERFORMANCE CONSOLIDATED FINANCIAL STATEMENT FOR THE FIRST QUARTER OF 2015 These unaudited consolidated financial statements for the first three months of 2015 have been prepared in accordance with IAS 34 ‘Interim Financial Reporting’ and on the basis of the same accounting policies as were applied in the Annual Report2014 of Novo Nordisk, amended with accounting policy regarding associated companies as presented in appendix 9. Furthermore, the financial report including the consolidated financial statements for the first three months of 2015 and Management’s review have been prepared in accordance with additional Danish disclosure requirements for interim reports of listed companies. Novo Nordisk has adopted all new, amended or revised accounting standards and interpretations (‘IFRSs’) as published by the IASB, and also those that are endorsed by the EU effective for the accounting period beginning on 1 January 2015. These IFRSs have not had a significant impact on the consolidated financial statements for the first three months of 2015. Amounts in DKK million, except number of shares, earnings per share and full-time equivalent employees. PROFIT AND LOSS DKK million Q1 2015 Q1 2014 % change Q1 2014 to Q1 2015 Net sales 24 % Gross profit 26 % Gross margin % % Sales and distribution costs 21 % Percent of sales % % Research and development costs 3 % Percent of sales % % Administrative costs 6 % Percent of sales % % Other operating income, net N/A Hereof non-recurring income from the initial public offering of NNIT A/S - N/A Operating profit 73 % Operating margin % % Net financials ) N/A Profit before income taxes 50 % Income taxes 42 % Effective tax rate % % Net profit 53 % Net profit margin % % OTHER KEY NUMBERS Depreciation, amortisation and impairment losses 1 % Capital expenditure 1) 10 % Net cash generated from operating activities 1 % Free cash flow 72 % Total assets 22 % Equity (4 %) Equity ratio % % Average number of diluted shares outstanding (million) (2 %) Diluted earnings per share / ADR (in DKK) 56 % Diluted earnings per share / ADR adjusted for non-recurring income from NNIT IPO (in DKK) 24 % Full-time equivalent employees end of period 2) (1 %) 1) Investment in tangible assets 2) Full-time equivalent employees in Q1 2014 in NNIT A/S was 2,190 Financial performance Outlook R&D Sustainability Equity Corporate Governance Legal Financial information Company announcement No 31 / 2015 Financial report for the period 1 January 2015 to 31 March 2015 Page5 of 29 SALES DEVELOPMENT Sales increased by 24% measured in Danish kroner and by 9% in local currencies. North America was the main contributor with 56% share of growth measured in local currencies, followed by International Operations and Region China contributing 20% and 13% respectively. Sales growth was realised within both diabetes care and biopharmaceuticals, with the majority of growth originating from modern insulin and Victoza®. The diabetes care segment Sales Q1 2015 DKK million Growth as reported Growth in local currencies Shareof growth in local currencies New-generation insulin 1) N/A N/A 10 % Modern insulin 23
